DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (U.S. 8,487,700).
	Regarding claims 1 and 9, Hsu (hereinafter, Ref~700) discloses (please see Fig. 1 and related text for details) a chip comprising: an operational amplifier (1 of Fig. 1), comprising: 
a differential amplification circuit (centered by M1:M4 of Fig. 1), configured to: 
receive and amplify (via M1:M4 of Fig. 1) an input voltage (NI-/NI+ of Fig. 1) to generate an output voltage (NO+.NO- of Fig. 1); 
receive a feedback signal (Vb of Fig. 1); and 
adjust a common-mode voltage of the output voltage based on the feedback signal as expected; 
a reference voltage generation circuit (15 of Fig. 1 can be read as the claimed one OR at least it is functionally equivalent to it) configured to: detect status information of the operational 
generate a reference voltage (VC of Fig. 1) based on the status information; and 
a common-mode feedback circuit (R/R2/20b of Fig. 1) coupled to the differential amplification circuit and the reference voltage generation circuit and configured to: receive the output voltage and the reference voltage; and 
provide the feedback signal to the differential amplification circuit based on the output voltage and the reference voltage as seen/expected, meeting claims 1 and 9. 
Regarding claims 2 and 10, Ref~700 discloses the operational amplifier, wherein the reference voltage generation circuit comprises: a first metal-oxide-semiconductor (MOS) transistor (M6 of Fig. 1), wherein a gate of the first MOS transistor is short-circuited to a drain of the first MOS transistor, and wherein the reference voltage is a drain voltage of the first MOS transistor; and 
a first bias circuit (IS2 of Fig.1) is configured to provide a drain current to the first MOS transistor as seen/expected, meeting claim 2 and 10. 
Regarding claims 3 and 12, Ref~700 discloses the operational amplifier of claim 1, wherein the reference voltage generation circuit comprises a voltage divider circuit (IS2/Vr of Fig. 1 can be read as the claimed one) that is located between a circuit point of the operating voltage (VDD) and a ground (GND), wherein the voltage divider circuit comprises a voltage divider node (VC of Fig. 1), and wherein the reference voltage is a voltage of the voltage divider node as seen/expected, meeting claims 3 and 12. 
meeting claims 5 and 11. 

Allowable Subject Matter
Claims 4, 6-8 and 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEU P NGUYEN whose telephone number is 571-272-8577.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/HIEU P NGUYEN/Primary Examiner, Art Unit 2843